     Case 3:20-cv-00330-JBA Document 120 Filed 03/19/21 Page 1 of 6




                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT


                                                       :
MIA CASTRO, M.D., HEIDI BOULES, M.D,                   :       CIVIL ACTION NO.
ASHLEY ELTORAI, M.D., JODI-ANN                         :       3:20-cv-00330-JBA
OLIVER, M.D., LORI-ANN OLIVER, M.D.,                   :
AND ELIZABETH REINHART, M.D.                           :
                                                       :
                        PLAINTIFFS                     :
                                                       :
v.                                                     :
                                                       :
YALE UNIVERSITY, YALE NEW HAVEN                        :
HOSPITAL, INC., AND MANUEL LOPES                       :
FONTES, M.D.                                           :
                                                       :
                  DEFENDANTS                           :       MARCH 19, 2021
__________________________________________

 YALE UNIVERSITY’S REPLY TO THE PLAINTIFFS’ OPPOSITION TO MOTION
           TO STRIKE THE SECOND AMENDED COMPLAINT

         The defendant, Yale University, hereby respectfully replies to the plaintiffs’ Opposition

to Yale University’s Motion to Strike the Plaintiffs’ Second Amended Complaint (“Opposition

Brief”). (Doc. Entry No. 117.) Yale University’s Motion to Strike is not baseless as the plaintiffs

contend.

I.       The Allegations of Prior Misconduct by Non-Parties Referenced in Paragraphs 42
         Through 61 Should be Stricken.

         As the plaintiffs readily admit in their Opposition Brief, the alleged misconduct by other

Yale University employees referenced in Paragraphs 42 through 61 “pre-dated Plaintiffs’

employment and involves non-parties.” (Opposition Brief, p. 3.) Given that the alleged

misconduct occurred before the plaintiffs were employed by either Yale University or Yale New

Haven Hospital, and did not involve Dr. Fontes, it cannot possibly be relevant to the plaintiffs’
    Case 3:20-cv-00330-JBA Document 120 Filed 03/19/21 Page 2 of 6




perception of a hostile work environment during their employment. While the plaintiffs have

advanced that unfounded argument in their Opposition Brief, the plaintiffs have not alleged in

their Second Amended Complaint – and cannot possibly allege – that the prior misconduct

claimed by other University employees in any way contributed to their perception of the hostility

of their work environment, and therefore, that prior misconduct has no relevance whatsoever

to the present matter.

           The plaintiffs’ argument that the prior, unrelated sexual misconduct cases are relevant to

the Faragher/Ellerth defense is also unavailing.1 While the plaintiffs claim that to prevail on

that defense, Yale University must demonstrate it had no knowledge of the alleged misconduct,

that is not accurate – “[t]he Faragher/Ellerth defense has two necessary elements: (a) that the

employer exercised reasonable care to prevent and correct promptly any . . . harassing behavior,

and (b) that the plaintiff employee unreasonably failed to take advantage of any preventive or

corrective opportunities provided by the employer or to avoid harm otherwise.”

Rodriguez v. City of Danbury, 2019 U.S. Dist. LEXIS 170760, at *32 (D. Conn. Sep. 30, 2019)

(Chatigny, J.). Even if Yale University were to argue that it had no notice of Dr. Fontes’

alleged misconduct, prior misconduct by University employees other than Dr. Fontes has no

possible relevance to that defense.

           Further, none of the cases cited by the plaintiffs support their position that the prior

alleged misconduct is relevant and admissible. Cruz v. Coach Stores, Inc., 202 F.3d 560, 570

(2d Cir. 2000) (Sotomayor, J.), is readily distinguishable because the misconduct reported by

employees other than the plaintiff in that case involved Rick Brown, the very individual who



1
    Yale University has not yet filed its answer so the plaintiffs’ argument is entirely speculative.

                                                            2
 Case 3:20-cv-00330-JBA Document 120 Filed 03/19/21 Page 3 of 6




the plaintiff claimed had harassed her during her employment. Id., at *150. In addition, unlike

the present action, Mr. Brown’s alleged misconduct against other employees occurred during

the plaintiff’s employment, and thus the Court held that his misconduct could have contributed

to the plaintiff’s perception of a hostile work environment. Id., at *150-151. No similar

argument can be made in the present case.

       Schwapp v. Town of Avon, 118 F.3d 106 (2d Cir. 1997) (Miner, J.), is also inapposite.

Even though the plaintiff did not witness all of the ten racially-hostile incidents he cited in

support of his hostile work environment claim, the Court concluded that nine were relevant

because they occurred during the plaintiff’s employment and could have contributed to his

perception of a hostile work environment when he became aware of them. Id., at *111-112.

With respect to the only racially-hostile incident that occurred before the plaintiff’s

employment, the Court acknowledged that it had “limited probative value,” though it could be

considered on summary judgment. Id., at *112.

       Perry v. Ethan Allen, Inc., 115 F.3d 143, 150-151 (2d Cir. 1997) (Kearse, J.), is not just

distinguishable from the present case; it actually supports Yale’s argument that the evidence

of alleged misconduct pre-dating the plaintiffs’ employment should be stricken from the

Second Amended Complaint. In the first place, the Second Circuit concluded that it was

harmless error to exclude evidence that other co-workers had been harassed during the

plaintiff’s employment at Ethan Allen. See id., at *150. Secondly, and more importantly, the

decision held that the trial court had appropriately excluded from evidence the alleged

misconduct reported by the plaintiff’s co-workers which had occurred 6 months before the

plaintiff alleged she became the victim of misconduct, and while she was out of the office on

maternity leave, because those incidents “were too remote to have probative value.” Id. Thus,

                                               3
 Case 3:20-cv-00330-JBA Document 120 Filed 03/19/21 Page 4 of 6




Perry actually supports Yale’s argument that the alleged prior misconduct by other University

employees is irrelevant to the claims alleged in the present case and should be stricken from

the Second Amended Complaint.

       Significantly, the plaintiffs have failed to cite a single case which holds that misconduct

allegedly committed by non-parties prior to the plaintiffs’ employment is relevant to the hostile

work environment claims made by the plaintiffs. By contrast, Yale has identified caselaw

holding that such misconduct has absolutely no relevance to the claims of the plaintiffs and

therefore those allegations should be stricken. See, Mem. Of Law, pp. 5-7. See also, MC1

Healthcare, Inc. v. United Health Group, Inc., 2019 U.S. Dist. LEXIS 76515, at *29-30 (D.

Conn. May 7, 2019) (Dooley, J.) (“[t]o prevail on a Rule 12(f) motion to strike, the movant

must show (1) no evidence in support of the allegations would be admissible; (2) the allegations

have no bearing on the relevant issues; and (3) permitting the allegations to stand would result

in prejudice to the movant”). Even if the alleged prior misconduct were tangentially relevant –

and it is not – that evidence would still be inadmissible because it constitutes character

evidence under Federal Rule of Evidence 404(b). See, Fed. R. Evid. 404(b)(1) (“Evidence of

a crime, wrong, or other act is not admissible to prove a person’s character in order to show

that on a particular occasion the person acted in accordance with the character”). That evidence

would also be inadmissible pursuant to Fed. R. Evid. 403 because the prejudicial effect to Yale

University would clearly outweigh any conceivable tangential probative value. Accordingly,

Paragraphs 42 through 61 should be stricken.




                                               4
  Case 3:20-cv-00330-JBA Document 120 Filed 03/19/21 Page 5 of 6




II.    Paragraphs 62 Through 65, Which Reference an Anonymous Survey Conducted
       by the Association of American Universities, Should also be Stricken.

       Contrary to the plaintiffs’ argument, an anonymous survey which queried Yale

University students, not Medical Center employees, as to their perception of sexual assault on the

undergraduate campus is unquestionably irrelevant to the hostile work environment claims

asserted by the plaintiffs, who are all physician employees, not undergraduate students, of either

Yale University or Yale New Haven Hospital. Without citing any authority at all, the plaintiffs

make the conclusory statement in their Opposition Brief that, “in many cases, students would be

expected to turn to the same people or entities at Yale as employees, such as Plaintiffs,” and

therefore the results of the survey are relevant. (Opposition Brief, p. 4.) Even if true, the Court

cannot consider that information on a motion to strike as the Court is “limited to reviewing

the four corners of the [complaint].” Honeywell International, Inc. v. Buckeye Partners, L.P.,

2020 U.S. Dist. LEXIS 164126, at *58 (N.D.N.Y. Sep. 3, 2020) (Lovric, J.). Moreover, while

the plaintiffs suggest that the avenues for redress for students and employees are similar “in

many cases,” the plaintiffs do not state that they are the same in this instance, and therefore the

plaintiffs have failed to establish that the survey is relevant to the present claims. (Opposition

Brief, p. 4.) Accordingly, the allegations contained in Paragraphs 62 through 65 should be

stricken.

III.   CONCLUSION

       Since the subject allegations have no possible relevance to the plaintiffs’ claims in the

present case and therefore “serve no purpose except to inflame the reader,” Yale University’s

Motion to Strike should be granted. See, e.g., Impulsive Music v. Pomodoro Grill, Inc., 2008

U.S. Dist. LEXIS 94148, at *7 (W.D.N.Y. Nov. 19, 2008) (Telesca, J.).



                                                5
 Case 3:20-cv-00330-JBA Document 120 Filed 03/19/21 Page 6 of 6




                                                  THE DEFENDANT,
                                                  YALE UNIVERSITY

                                            By:                 /s/
                                                  PATRICK M. NOONAN – CT00189
                                                  KRISTIANNA L. TYLER – CT30223
                                                  DONAHUE, DURHAM & NOONAN, P.C.
                                                  Concept Park
                                                  741 Boston Post Road, Suite 306
                                                  Guilford, CT 06437
                                                  Telephone: (203) 458-9168
                                                  Fax:       (203) 458-4424
                                                  Email: pnoonan@ddnctlaw.com
                                                         ktyler@ddnctlaw.com



                                       CERTIFICATION


        I hereby certify that, on the above-written date, a copy of the foregoing was filed
electronically and served by mail on anyone unable to accept electronic filing. Notice of this
filing will be sent by e-mail to all parties by operation of the court’s electronic filing system or
by mail to anyone unable to accept electronic filing as indicated on the Notice of Electronic
Filing. Parties may access this filing through the court’s CM/ECF System.


                                                        _______________/s/________________
                                                               Patrick M. Noonan




                                                  6
